Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 and 6/13/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10, 12-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073).
Regarding claim 1, Pryor teaches a range hood (Figs. 1b, 14 and paragraph 193) comprising: 
a main body including a bottom surface and a front surface (Figs. 1a-b, 14, Range hood’s main body 1405, which includes a downward facing and forward facing portions); 
a first driver assembly disposed in the main body and including a first motor and a first fan, the first driver assembly being configured to cause movement of air through an intake opening in a downward facing portion of the main body (Figs. 1a-b, 14, Range hood includes a fan/motor for moving air away from the cooking area to another region using the suction from the fan/motor to move the air through the intake opening of a range hood); 
a camera disposed in the bottom surface of the main body and configured to capture an image of an upper plate of a cook top that is positioned below the main body (Paragraphs 193-194, teaches cameras 1401/1407/1408 that images and monitors activity on the cooktop surface below the downward facing portion of the main body); 
a display disposed in the front surface of the main body (Fig. 14 and paragraphs 193-194, display screen on range hood 1405); and 
a processor disposed in the main body (Fig. 14, computer 1410), wherein the processor configured to: 
control the camera to capture the image of the upper plate of the cook top, control the display to display the captured image (paragraphs 193-195 teaches wherein the camera in the range hood interfaces with the computer on the cooktop to monitor the activity on the stove top and further actions. Therefore in interfacing with the computer 1410, transmission of images captured by the camera is realized. Additionally, paragraphs 199-201 teaches wherein the images are used to analyze and process for further controlling of the cooktop/range), 
While Pryor teaches that the first motor, the first fan and its ability to absorb smoke through the intake opening in the main body, fails to explicitly teach, however, Wang teaches the ability to identify whether smoke is generated on the cook top based on the captured image, and based on the smoke being identified in the captured image, control the first motor and the first fan of the first driver assembly to absorb the smoke through the intake opening in the main body (abstract teaches “when a camera detects smoke when the user uses the range hood, the draught fan starts to operate automatically”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Wang into the system of Pryor to allow Pryor’s fan to also be automatically operated when smoke is detected because such an incorporation allows for the benefit of improving the user experience while cooking (Wang: abstract).
Method claim 20 is rejected for the same reasons as discussed in apparatus/hood claim 1 since it performs the method as claimed.
Regarding claim 2, Pryor teaches the claimed wherein the main body further comprises a transceiver, and wherein the processor is further configured to control the transceiver to transmit the captured image to an external device (paragraph 193 teaches wherein the range hood 1405 and the cooktop/range 1415 are interfaced wirelessly to each other, therefore a two way wireless connection between the cooktop/range which meets the claimed transceiver).
Regarding claim 6, Pryor teaches the claimed wherein the processor is further configured to control the first driver assembly configured to absorb at least one of smoke, cooking vapors, or cooking odor through the intake opening in the main body (Figs. 1a-b, 14, Range hood includes a fan/motor for moving air away from the cooking area to another region using the suction from the fan/motor to move the air through the intake opening of a range hood. Paragraphs 193-194 teaches uses for machine learning the cooking processes including boiling water, etc.).
Regarding claim 7, Pryor teaches the claimed wherein the processor is further configured to control an auxiliary light source on the main body to be operated while capturing the image (Fig. 14 and paragraphs 192-194 teaches lighting sources to assist in capturing the images).
Regarding claim 10, Pryor teaches the claimed wherein a distance from a front surface of the range hood to a rear surface of the range hood is smaller than a distance from a front surface of the cook top to a rear surface of the cook top (Fig. 17 wherein depth is different).
Regarding claim 12, Pryor teaches the claimed wherein the captured image includes at least one of a state of the cook top or a state of a cooking container placed on the cook top (paragraphs 193-194).
Regarding claim 13, Pryor teaches the claimed wherein the processor is further configured to recognize at least one from among a location and size of the cook top based on the captured image (193-194 teaches knowing the location of the cook top due to the ability to detect the periphery of the cooking area).
Regarding claim 15, Pryor teaches the claimed wherein the processor is further configured to recognize the cooking container placed on the cook top based on the captured image (paragraph 192-193 detecting water boiling in a pan placed and also for determining and monitoring activity for a robot to assist in stirring/stiffing matter in a pot).
Regarding claim 16, Wang teaches the claimed wherein the processor is further configured to recognize smoke that is generated from the cooking container placed on the cook top based on the captured image (Wang: abstract). The prior motivation as discussed in claim 1 above is incorporated herein.
Regarding claim 18, Pryor teaches the claimed the processor is further configured to recognize boiling of water in the cooking container based on the captured image (paragraphs 193-194).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Matloubian et al. (US 2017/0099988).
Regarding claim 3, However, Pryor in its combination with Wang teaches the ability to control the range/vent hood based on various input devices, fails to explicitly teach the claimed wherein the processor is further configured to: control the display to display a plurality of icons including a Wi-Fi connection button, and in response to selection of the Wi-Fi connection button, control the transceiver to establish a Wi-Fi connection with the external device and transmit the captured image to the external device.
In an analogous art, Matloubian teaches the claimed in Figs. 4-6 and 10-11 and corresponding disclosure wherein a Wi-Fi button (illustrated in Figs. 4-5 and 10-11) is displayed on the tablet device (incorporated into the appliance) which helps to establish a Wi-Fi connection, along with an image capturing button (paragraph 10 teaches wherein the camera is used when an application on the tablet is executed to read barcode/QR code of an food item placed in view of the camera. Additionally a second camera is used to capture video of the food being cooked as well and displayed on the tablet’s display device. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Matloubian into the proposed combination of Pryor and Wang because said incorporation would have allowed for the benefit of improving the user experience by making user inputs recognizable and easier to understand.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Huntley et al. (US 2013/0171304).
Regarding claim 4, Pryor in its combination with Wang teaches the claimed as discussed in claim 2 above, fails to teach, however, Huntley teaches wherein the processor is further configured to control the transceiver to transmit the captured image to the external device via a transceiver of the cook top (Figs. 10-11 and paragraphs 20 and 47-49 teaches the claimed wherein the live video of the user can be recorded and video can be uploaded live and chat functionalities can be initiated on the same display. Therefore, the video of the user 702 is captured by the camera and displayed on the display screen to thereby allow for transmitting the video to an external device such as a social media outlet to allow for live, report, or chat based interactions with other users).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Huntley into the proposed combination with Pryor and Wang because said incorporation allows for the improved user experience by allowing the cooking to become improved (paragraph 46-49) and more convenient (Huntley: paragraph 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Ye et al. (CN 104501257).
Regarding claim 5, Pryor in its combination with Wang teaches the claimed as discussed in claim 1 above, however fails to explicitly teach, however, Ye et al. teaches the claimed wherein the main body includes an opening in the bottom surface, wherein the processor is further configured to control the camera to capture the image through the opening (Fig. 1 and Abstract, teaches wherein a range hood includes a separate hole in the bottom portion of the range hood specifically for a camera to take images of the cooking area).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ye into Pryor such that Pryor’s camera is also placed into a similar location of Ye because said incorporation allows for securing the camera into a secure location in the range hood to allow it to perform its function of imaging the cooking area of the gas stove below.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of DeJesus et al. (US 2014/0307088).
Regarding claim 8, Pryor in its combination with Wang teaches the claimed first motor and fan, however, fails to teach, however, DeJesus teaches the claimed further comprising:
a second driver assembly disposed in the main body and including a second motor and a second fan, the second driver assembly being configured to cool the camera, wherein the processor is further configured to: identify whether fogging is generated on the camera based on the captured image, and based on the fogging being identified in the captured image, control the second motor and the second fan of the second driver assembly to cool a temperature of the camera (Fig. 4 and respective disclosure, wherein a camera located in a downward facing portion includes a motor for the fan that operates to move the air all over, including in front of the camera as well. Further, Fig. 4 and paragraph 56 teaches wherein the motor of the fan is displaced behind the camera in a base 512. The base 512 is behind the camera 102 and is located with respect to the photographing direction of the camera 102. Fig. 2 illustratively shows that the base 512 is behind the camera 102 in terms of the photographic direction of the camera. Fig. 4 and respective disclosure. Fogging by nature is reduced by introducing moving air, usually cool air that does not retain moisture, and therefore DeJesus’s second fan while moving air, provides the benefit of improving the video or image capture by reducing the fogging potentially present in warm air. Fogging, or steam from the surrounding areas would therefore also be removed by the second fan of DeJesus since it continually moves the air near the camera area). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DeJesus into the proposed combination of Pryor and Wang because said incorporation allows for the benefit of cooling the camera during operation so that it performs when the temperature increases.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Lyons et al. (US 2011/0253693)
Regarding claim 9, Pryor in its combination with Wang teaches the claimed as discussed in claim 1 above, however fails to teach, but Lyons teaches the claimed wherein an optical axis of the camera is inclined counterclockwise by a setting degree with reference to a virtual line extended at right angles from an upper plate of the cook top (Figs. 7-8, 19-20 wherein a camera is placed such that the optical axis is inclined counterclockwise by a setting degree with reference to a virtual line extended at right angles from an upper plate of the cook top. The cooking area is therefore captured at an angle and roughly covers the entire cooking area).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lyons into the proposed combination because such an incorporation allows for the captured image to contain a desired area, which is boundary of the cooking surface being monitored.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Sinur (US 2014/0116414).
Regarding claim 11, Pryor in its combination with Wang teaches the claimed as discussed in claim 1 above, however fails to, but Sinur teaches the claimed wherein the processor is further configured to: control the display to display a plurality of icons including a power button, and in response to selection of the power button, activate the first driver assembly.
Sinur in Figs. 3a-4b teaches a first power button in the form of button 310 that controls the fan/motor within the vent hood. While it teaches the ability to turn on the fan associated with the device, a person or ordinary skill in the art would have also found it reasonable to operate the second motor (from DeJesus’s teachings), because it would have been obvious to try due to the same expected results of each motor’s function, which is to move air when the power button is pressed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sinur into the proposed combination of Pryor and Wang because such an incorporation would allow for the benefit of improving the user experience by allowing a user the direct control over the functions of the fan/motor based on their needs. 
Regarding claim 19, Sinur in the proposed combination teaches wherein the processor is further configured to control the display to display a graphical user interface (GUI) corresponding to at least one of data transmission, displaying of an application, a state of the cook top, or a state of a cooking container (Figs. 3a-4b teaches various status of the cooktop and wireless state).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Guan (US 9,449,220).
Regarding claim 14, Pryor in its combination with Wang teaches the claimed as discussed in claim 1 above, however fails to, but Guan teaches the claimed wherein the processor is further configured to recognize at least one of a position or an area of a flame intake of the cook top based on the captured image (col. 4, lines 50-58 teaches wherein flame/burner locations are recognized by the camera system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Guan into the proposed combination of Pryor and Wang because such an incorporation allows for the benefit of improving calibration and thereafter safety (col. 1, lines 15-19 and col. 1, lines 48 – col. 2, line 52).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2010/0231506) in view of Wang (CN 106123073) and further in view of Saito (US 2009/0244263).
Regarding claim 17, Pryor in its combination with Wang teaches the claimed as discussed in claim 1 above, however fails to, but Saito teaches the claimed wherein the processor is further configured to recognize a foreign substance attached to a glass positioned in front of the camera based on the captured image (paragraphs 132-133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Saito into the proposed combination of Pryor and Wang because such an incorporation allows for the benefit of allowing the camera to image the surroundings properly without noise (Saito: paragraph 11). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481